Citation Nr: 1718897	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-12 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to September 1991 and from June 1995 to April 2012.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in North Little Rock, Arkansas, certified the claims to the Board for appellate review.

In April 2015, the Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge.  In June 2015, the Board remanded the claims to the Agency of Original Jurisdiction for additional action.  


REMAND

In June 2015, the Board remanded these claims for various purposes, including to obtain outstanding treatment records and provide the Veteran a VA examination.  As asserted in a March 2017 Informal Hearing Presentation, the Agency of Original Jurisdiction complied with some, but not all of the actions the Board requested.  

After providing the Veteran a VA thoracolumbar spine examination, the Agency of Original Jurisdiction did not readjudicate the claims on appeal or issue a supplemental statement of the case.  

In addition, following the examination, in the Informal Hearing Presentation, the Veteran argued that his service-connected digestive system disability was more severe than rated.  During the Veteran's August 2015 VA thoracolumbar spine examination, the examiner discussed the Veteran's employability in light of the service-connected disabilities, as rated at that time.  There is now the possibility that the low back disability and perhaps other disabilities are more severe than rated.  Accordingly, an updated opinion will be needed once the disabilities are reviewed.  Also needed is additional information regarding the Veteran's work history.  In recently obtained treatment records, medical professional describe the Veteran as being active, including in a new business venture in which he started his own catering business.  That information is crucial to deciding the TDIU claim. 

Accordingly, these claims are REMANDED for the following action:

1.  Request the Veteran to complete, and associate with the record, a formal application for TDIU.  Ensure that the application includes the Veteran's work history, including any current employment, self or otherwise.

2.  Schedule the Veteran for a VA examination to determine his capacity for employment.  The examiner must review the claim file and should note that review in the report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  The examiner may consider the Veteran's training and work history, but not age.  If the examiner finds that the Veteran is capable of employment, the examiner should state what type of employment and what accommodations would be needed due to the service-connected disabilities.

3.  Readjudicate the claims for increased rating for a low back disability and for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

